Exhibit 10.1

 

NATIONWIDE HEALTH PROPERTIES, INC.

RETIREMENT PLAN FOR DIRECTORS

AS AMENDED AND RESTATED

April 20, 2006

 

I. Purpose

 

The purpose of this Plan shall be to provide recognition and retirement
compensation to eligible members of Nationwide Health Properties, Inc.
(“Company”) Board of Directors (“Board”) to facilitate the Company’s ability to
attract, retain and reward members of its Board.

 

II. Definitions

 

As used in this Plan, the following terms shall have the meanings specified:

 

  a. “Eligible Director” shall mean any non-employee Director of the Company,
effective as of the date of election of said Director by the Board of Directors
or by the shareholders of the Company, whichever is earlier.

 

  b. “Termination from the Board” of an Eligible Director shall mean the
effective date of the Eligible Director’s resignation or retirement from the
Board, death while serving as a Board member or failure to be re-elected to the
Board.

 

  c. “Beneficiary” shall mean that family member or members designated in
writing by an Eligible Director to receive the Eligible Director’s benefit
payments under this Plan in the event of the death or retirement of the Eligible
Director. In the absence of a written designation, the Beneficiary in the event
of the death of an Eligible Director shall be the estate of the Eligible
Director.

 

  d. “Benefit Commencement Quarter” shall mean the fiscal quarter following the
fiscal quarter during which an Eligible Director’s Termination from the Board
occurs.

 

III. Participation

 

All Eligible Directors shall be participants in this Plan.

 

IV. Amount of Benefit

 

Each Eligible Director shall be entitled to an annual retirement benefit
hereunder which shall be equal to the sum of the annual retainer in effect at
the time of the Eligible Director’s Termination from the Board. Changes in the
amount of the annual retainer which take effect after an Eligible Director’s
Termination from the Board shall operate to increase the annual retirement
benefit hereunder upon the date upon which such change(s) become effective.
These amounts shall be paid quarterly in arrears in four equal payments. No
additional amount shall be paid for service on any of the committees of the
Board, nor shall interest be paid on these amounts.

 

V. Commencement and Duration of Benefits

 

Benefit payments shall begin on the first day of the fiscal quarter following
the Benefit Commencement Quarter; however, in no event shall benefits be paid
for a period prior to the effective date hereof. Benefits will be paid for a
period equal to the number of years (rounding fractional years of service up to
the next higher whole year) that the Eligible Director served as a director on
the Board. Upon the death of an Eligible Director, or on the assignment of his
or her interest to a designated family member as beneficiary at or after the
time of his or her retirement, any benefits under this Plan will be paid to his
or her Beneficiary in accordance with the same payment schedule set forth above
until receipt of the maximum benefit to which the Eligible Director would have
been entitled had he or she survived. If the Eligible Director dies while
serving on the Board, the Benefit Commencement Quarter shall be the fiscal
quarter following the Eligible Director’s death.

 

1



--------------------------------------------------------------------------------

VI. Administration

 

This Plan shall be a non-contributory, non-qualified, and unfunded Plan and
shall represent only an unsecured general obligation of the Company. No special
fund or trust shall be created, nor shall any notes or securities be issued with
respect to any retirement benefits. The Chief Executive Officer of the Company
or the Vice President and Treasurer, if authorized to act on behalf of the Chief
Executive Officer, shall have full and final authority to interpret this Plan,
to make determinations which he believes advisable for the administration of the
Plan, to interpret Plan provisions and to approve ministerial changes or changes
to the Plan required by law or regulation. All decisions and determinations by
the Chief Executive Officer shall be final and binding upon all parties.

 

If any person entitled to benefits under this Plan is so incapacitated that a
legal guardian or conservator has been appointed for that person, benefits to be
paid hereunder shall be paid directly to said legal guardian or conservator.

 

VII. Non-Alienation

 

No benefit under this Plan shall be liable at any time for the debts, contracts
or engagements of any Eligible Director or successor in interest, or be taken in
execution by levy, attachment, garnishment or by any other legal or equitable
proceeding, prior to payment hereunder, nor shall any such person have any right
to alienate, anticipate, commute, pledge, encumber or assign any benefits or
payments hereunder in any manner whatsoever, except as provided in the Plan.

 

VIII. Applicable Law

 

This Plan shall be governed by and administered in accordance with the laws of
the State of California.

 

Note: On January 30, 2006, the Board of Directors “froze” the Plan as of
December 31, 2005, with the intent that no new years of service and no new
directors will be added to the Plan after December 31, 2005; however, increases
in the annual retainer after December 31, 2005 will increase the annual
retirement benefit.

 

2